DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-34) and species A (Fig. 1-5A; Claims 1-17 and 20-34) in the reply filed on October 17th 2022 is acknowledged. Claims 1-16 and 20-34 read on group I and the species elected. The traversal is on the ground(s) that the neither of the claims of group I or group II assert the handle, aka the shaft being rotationally inserted into the work head and for the species that the essence of the invention is not on how the handle or tool is used for. This is not found persuasive because the reference "such as rotationally inserting the shaft of the selected work head into the socket by screwing or a snap mechanism" in restriction dated October 17th 2022 is utilized to indicate distinctness between group I and group II, demonstrating that the apparatus of group I can be used in a different process than the process specified in group II and does not require the process of group II. The traversal for the species is also found not to be persuasive because the species restriction is based on the listed and disclosed figures in the drawings, not directed to what each tool and handle is utilized for.
Examiner notes that claim 17 was chosen by applicant to be directed to species of Figure 1-5A chosen in election/restriction but the species of Figure 1-5A does not possess a swing handle. The swing handle is directed to another species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 30 is objected to because of the following informalities:  
“with a with quick release receiver” in line 1 should read “with a quick release receiver”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 27 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 27 and 31 recites the limitation “the second diameter smaller than the first” in line 4. However, this limitation is unclear whether these limitations refer to the “first diameter” or the “first length”. For the purpose of examination, it has been assumed these refer to the “first diameter”.
Claim 30 recites the limitation “a quick release locker” in line 12-13. However, this limitation already has antecedent basis in line 1 and 9, making it unclear whether these limitations refer to the same “quick release” or different “quick release”. For the purpose of examination, it has been assumed these refer to the same quick release mechanism.
Claim 30 recites the limitation “a socket” in line 13. However, this limitation already has antecedent basis in line 5, making it unclear whether these limitations refer to the same “socket” or different “socket”. For the purpose of examination, it has been assumed these refer to the same a socket.
Claim 30 recites the limitation “a handle” in line 13. However, this limitation already has antecedent basis in line 5, making it unclear whether these limitations refer to the same “handle” or different “handle”. For the purpose of examination, it has been assumed these refer to the same handle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1, 3-5, 7-8, 12, 14, 20-21, 26, 28-30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 4,645,368).
Regarding claim 1, Simpson et al. teaches: A hand tool (#11, #12 is a power take-off that can be hand held) with quick release interchangeable work heads (shaft #12 can be interchanged with another shaft with splines), comprising: a handle (#10) having a socket (#13) having a first longitudinal axis (see annotated fig. below) and an inner cavity (#15, #13 is a passageway) extending rearward from an open distal end (see fig. 1), the inner cavity having a first non-circular cross section (see fig. 2, where #15 passageway has grooves #16 and is noncircular) transverse to the first longitudinal axis, the socket further having a quick release (#18) transverse to the first longitudinal axis, the quick release releasably disposing a locker (#20) transversely across a portion of the inner cavity (see fig. 2, where #20 is across portion #17); and at least one work head (#11, #12) having a second longitudinal axis (see annotated fig. below) and a shaft (#12) having a second non-circular cross section (see fig. 2, where #12 shaft has splines #31 and is noncircular) concentrically conforming to the first non-circular cross section of the inner cavity, the shaft further having a locking groove (#32) transverse to the second longitudinal axis and disposed to engage with the quick release locker when the shaft is disposed within the socket of the handle (see fig. 2).

    PNG
    media_image1.png
    378
    831
    media_image1.png
    Greyscale


Regarding claim 3, Simpson et al. teaches the device of claim 1, Simpson et al. further discloses: wherein the mating of the first non-circular cross section and the second non-circular cross section prevent longitudinal rotation of a work head (#11) relative to the handle when the shaft is disposed within the socket (see fig. 2, where grooves #16 of handle mate with splines #31 to prevent rotation of shaft #12).

Regarding claim 4, Simpson et al. teaches the device of claim 1, Simpson et al. further discloses: wherein the shaft is a spline shaft (#12 shaft has splines #31) and the socket is a corresponding spline shaft socket (see fig. 2, where #15 has grooves #16 and is a splines shaft socket).

Regarding claim 5, Simpson et al. teaches the device of claim 4, Simpson et al. further discloses: wherein the spline shaft is a 6 splined shaft (see fig. 2, where there are 6 splines #31).

Regarding claim 7, Simpson et al. teaches the device of claim 4, Simpson et al. further discloses: wherein the spline shaft has between 2 and 36 splines (see fig. 2, where there are 6 splines #31).

Regarding claim 8, Simpson et al. teaches the device of claim 1, Simpson et al. further discloses: wherein the second non-circular cross section of the shaft is a regular polygon (see fig. 2, where cross section of shaft #12 is a regular polygon and all sides are equal and have the same length pointed by #15 and #16).

Regarding claim 12, Simpson et al. teaches the device of claim 1, Simpson et al. further discloses: wherein the locking groove is circumferential about the shaft (see fig. 2), the shaft having a plurality of alignments (see fig. 2) to the socket.

Regarding claim 14, Simpson et al. discloses: A hand tool (#11, #12 is a power take-off that can be hand held) with quick release interchangeable work heads (shaft #12 can be interchanged with another shaft with splines), comprising: a work head receiver (#13, #15) as a component of a handle (#10), the work head receiver having a first longitudinal axis (see annotated fig. below) and an inner cavity (#15, #13) extending rearward from an open distal end (see fig. 1), the inner cavity structured and arranged as a spline shaft socket (see fig. 2, where # 16 are spline grooves), the work head receiver further having a quick release (#18) transverse to the fist longitudinal axis, the quick release releasably disposing a locker (#20) transversely across a portion of the inner cavity (see fig. 2, where #20 is across portion #17); and at least one work head having a second longitudinal axis (see annotated fig. below) and a spline shaft (#12) concentrically conforming to the spline shaft socket of the work head receiver, the spline shaft further having a locking groove (#32) transverse to the second longitudinal axis and disposed to engage with the quick release locker when the shaft is disposed within the work head receiver (see fig. 2).

    PNG
    media_image1.png
    378
    831
    media_image1.png
    Greyscale


Regarding claim 20, Simpson et al. teaches the device of claim 14, Simpson et al. further discloses: wherein the spline shaft has between 2 and 36 splines (see fig. 2, where there are 6 splines #31).

Regarding claim 21, Simpson et al. teaches the device of claim 20, Simpson et al. further discloses: wherein the spline shaft is a 6 splined shaft (see fig. 2, where there are 6 splines #31).

Regarding claim 26, Simpson et al. discloses: A hand tool (#11, #12 is a power take-off that can be hand held) for use with quick release interchangeable work heads (shaft #12 can be interchanged with another shaft with splines), comprising: a work head receiver (#11) structured and arranged for attachment to a handle (#10), the work head receiver having a first longitudinal axis (see annotated fig. below) and an inner cavity (#15, #13) extending rearward from an open distal end (see fig. 1), the work head receiver having a first polygonal cross section (see fig. 2, where cross section of receiver #15 is polygonal and all sides are equal and have the same length pointed by #15 and #16) transverse to the longitudinal axis, the inner cavity further having a quick release (#18) transverse to the first longitudinal axis, the quick release releasably disposing a locker (#20) transversely across a portion of the inner cavity (see fig. 2, where #20 is across portion #17); and wherein the handle is structured and arranged to receive at least one work head having a second longitudinal axis (see annotated fig. below) and a shaft (#12) having a second polygonal cross section (see fig. 2, where cross section of shaft #12 is a regular polygon and all sides are equal and have the same length #15 and #16) concentrically conforming to the first polygonal cross section of the inner cavity, the shaft further having a locking groove (#32) transverse to the second longitudinal axis and disposed to engage with the quick release locker when the shaft is disposed within the socket of the work head receiver (see fig. 2).

    PNG
    media_image1.png
    378
    831
    media_image1.png
    Greyscale



Regarding claim 28, Simpson et al. teaches the device of claim 26, Simpson et al. further discloses: wherein the shaft is a spline shaft (#12; see fig. 1), the first polygonal cross section being a negative (see fig. 2, where first polygonal cross section has negative #16) of the spline shaft and the second polygonal cross section being a positive (see fig. 2, where second polygonal cross section has positives #31) of the spline shaft.

Regarding claim 29, Simpson et al. teaches the device of claim 28, Simpson et al. further discloses: wherein the spline shaft has between 2 and 36 splines (see fig. 2, where there are 6 splines #31).

Regarding claim 30, Simpson et al. discloses: A hand tool (#11, #12 is a power take-off that can be hand held) interchangeable work head for use with a with quick release receiver (#10), comprising: a work head (#11) having a first longitudinal axis (see annotated fig. below) and a shaft (#13) having a first polygonal cross section (see fig. 2, where cross section of shaft #12 is a regular polygon and all sides are equal and have the same length), the shaft further having a locking groove (#32) transverse to the first longitudinal axis, the work head structed and arranged to be received by a handle (#10) having a socket (#13) having a second longitudinal axis (see annotated fig. below) and an inner cavity (#15, #13 is a passageway) extending rearward from an open distal end (see fig. 1), the inner cavity having a second polygonal cross section (see fig. 2, where cross section of shaft #13 has cavity #15 and it is polygonal and all sides are equal and have the same length pointed by #15 and #16) transverse to the second longitudinal axis and concentrically conforming to the first polygonal cross section of the shaft (see fig. 2), the socket further having a quick release (#18) transverse to the first longitudinal axis, the quick release releasably disposing a locker (#20) transversely across a portion of the inner cavity (see fig. 2, where #12 shaft is across portion #17); and wherein the locking groove is structured and arranged to engage with a quick release locker (see fig. 2, where #32 is engaged with quick release #20) when the shaft is disposed within a socket of a handle (see fig. 2).

    PNG
    media_image1.png
    378
    831
    media_image1.png
    Greyscale


Regarding claim 32, Simpson et al. teaches the device of claim 30, Simpson et al. further discloses: wherein the shaft is a spline shaft (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 27, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 4,645,368) in view of Sheldon (US 2018/0272389).
Regarding claim 2, Simpson et al. substantially discloses the device of claim 1, Simpson et al. further discloses: wherein the quick release locker further comprises: a pin (#22, #23, #20) having a first section (#22, #23) having a first diameter (see annotated fig. below) consistent across a first length (see annotated fig. below) and a second section (#20) having a second diameter (see annotated fig. below) consistent along a second length (see annotated fig. below), the second diameter smaller than the first (see annotated fig. below); the pin disposed within a sleeve (#17) with the first section of the pin against a spring (#30) disposed against a first end of the sleeve (#17a; see annotated fig. below; wherein in a first state (see fig. 2, where the device is in the first state) with the spring extended against the pin, the first section is aligned to a longitudinal aperture (see fig. 2) in the sleeve opening transversely to the inner cavity such that a longitudinal portion of the first section of the pin (see fig. 2, where #23 longitudinal portion of the first section pin is within inner cavity #15 acting as locker to shaft #12) is disposed within the inner cavity as the locker; and wherein in a second state (when the pin #20 is pushed and #23 moves inwardly towards #17a mentioned in Column 6, lines 28-35) with the spring compressed by the pin laterally moved towards the first end, the first section of the pin is displaced from the inner cavity (Column 6, lines 28-35).
Simpson et al. fails to directly disclose: at least a portion of the second section disposed through a securing cap affixed to a second end of the sleeve opposite from the first end.
In the same field of endeavor, namely tool devices, Sheldon teaches: at least a portion of the second section (see annotated fig. below) disposed through a securing cap (see annotated fig. below) affixed to a second end of the sleeve (see annotated fig. below, where securing cap has threads and is threaded to a second end of the sleeve) opposite from the first end.

    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the sleeve and a portion of the second section (#20 of Simpson et al.) of Simpson et al. so that at least a portion of the second section is disposed through a securing cap affixed to a second end of the sleeve opposite from the first end as taught by Sheldon in order to further protect the inside cavity in the sleeve from having any dust or materials that may hinder the release mechanism ineffective and enable control on the extension of the pin, whereas unscrewing the cap a small amount may extend the pin outwardly for further and easier reach. 

Regarding claim 15, Simpson et al. substantially discloses the device of claim 14, Simpson et al. further discloses: wherein the quick release locker further comprises: a pin (#22, #23, #20) having a first section (#22, #23) having a first diameter (see annotated fig. below) consistent across a first length (see annotated fig. below) and a second section (#20) having a second diameter (see annotated fig. below) consistent along a second length (see annotated fig. below), the second diameter smaller than the first diameter (see annotated fig. below); the pin disposed within a sleeve (#17) with the first section of the pin against a spring (#30) disposed against a first end of the sleeve (#17a; see annotated fig. below; wherein in a first state (see fig. 2, where the device is in the first state) with the spring extended against the pin, the first section is aligned to a longitudinal aperture (see fig. 2) in the sleeve opening transversely to the inner cavity such that a longitudinal portion of the first section of the pin (see fig. 2, where #23 longitudinal portion of the first section pin is within inner cavity #15 acting as locker to shaft #12) is disposed within the inner cavity as the locker; and wherein in a second state (when the pin #20 is pushed and #23 moves inwardly towards #17a mentioned in Column 6, lines 28-35) with the spring compressed by the pin laterally moved towards the first end, the first section of the pin is displaced from the inner cavity (Column 6, lines 28-35).
Simpson et al. fails to directly disclose: at least a portion of the second section disposed through a securing cap affixed to a second end of the sleeve opposite from the first end.
In the same field of endeavor, namely tool devices, Sheldon teaches: at least a portion of the second section (see annotated fig. below) disposed through a securing cap (see annotated fig. below) affixed to a second end of the sleeve (see annotated fig. below, where securing cap has threads and is threaded to a second end of the sleeve) opposite from the first end.

    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the sleeve and a portion of the second section (#20 of Simpson et al.) of Simpson et al. so that at least a portion of the second section is disposed through a securing cap affixed to a second end of the sleeve opposite from the first end as taught by Sheldon in order to further protect the inside cavity in the sleeve from having any dust or materials that may hinder the release mechanism ineffective and enable control on the extension of the pin, whereas unscrewing the cap a small amount may extend the pin outwardly for further and easier reach. 

Regarding claim 27, Simpson et al. substantially discloses the device of claim 26, Simpson et al. further discloses: wherein the quick release locker further comprises: a pin (#22, #23, #20) having a first section (#22, #23) having a first diameter (see annotated fig. below) consistent across a first length (see annotated fig. below) and a second section (#20) having a second diameter (see annotated fig. below) consistent along a second length (see annotated fig. below), the second diameter smaller than the first (see annotated fig. below); the pin disposed within a sleeve (#17) with the first section of the pin against a spring (#30) disposed against a first end of the sleeve (#17a; see annotated fig. below; wherein in a first state (see fig. 2, where the device is in the first state) with the spring extended against the pin, the first section is aligned to a longitudinal aperture (see fig. 2) in the sleeve opening transversely to the inner cavity such that a longitudinal portion of the first section of the pin (see fig. 2, where #23 longitudinal portion of the first section pin is within inner cavity #15 acting as locker to shaft #12) is disposed within the inner cavity as the locker; and wherein in a second state (when the pin #20 is pushed and #23 moves inwardly towards #17a mentioned in Column 6, lines 28-35) with the spring compressed by the pin laterally moved towards the first end, the first section of the pin is displaced from the inner cavity (Column 6, lines 28-35).
Simpson et al. fails to directly disclose: at least a portion of the second section disposed through a securing cap affixed to a second end of the sleeve opposite from the first end.
In the same field of endeavor, namely tool devices, Sheldon teaches: at least a portion of the second section (see annotated fig. below) disposed through a securing cap (see annotated fig. below) affixed to a second end of the sleeve (see annotated fig. below, where securing cap has threads and is threaded to a second end of the sleeve) opposite from the first end.

    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the sleeve and a portion of the second section (#20 of Simpson et al.) of Simpson et al. so that at least a portion of the second section is disposed through a securing cap affixed to a second end of the sleeve opposite from the first end as taught by Sheldon in order to further protect the inside cavity in the sleeve from having any dust or materials that may hinder the release mechanism ineffective and enable control on the extension of the pin, whereas unscrewing the cap a small amount may extend the pin outwardly for further and easier reach. 

Regarding claim 31, Simpson et al. substantially discloses the device of claim 30, Simpson et al. further discloses: wherein the quick release locker further comprises: a pin (#22, #23, #20) having a first section (#22, #23) having a first diameter (see annotated fig. below) consistent across a first length (see annotated fig. below) and a second section (#20) having a second diameter (see annotated fig. below) consistent along a second length (see annotated fig. below), the second diameter smaller than the first (see annotated fig. below); the pin disposed within a sleeve (#17) with the first section of the pin against a spring (#30) disposed against a first end of the sleeve (#17a; see annotated fig. below; wherein in a first state (see fig. 2, where the device is in the first state) with the spring extended against the pin, the first section is aligned to a longitudinal aperture (see fig. 2) in the sleeve opening transversely to the inner cavity such that a longitudinal portion of the first section of the pin (see fig. 2, where #23 longitudinal portion of the first section pin is within inner cavity #15 acting as locker to shaft #12) is disposed within the inner cavity as the locker; and wherein in a second state (when the pin #20 is pushed and #23 moves inwardly towards #17a mentioned in Column 6, lines 28-35) with the spring compressed by the pin laterally moved towards the first end, the first section of the pin is displaced from the inner cavity (Column 6, lines 28-35).
Simpson et al. fails to directly disclose: at least a portion of the second section disposed through a securing cap affixed to a second end of the sleeve opposite from the first end.
In the same field of endeavor, namely tool devices, Sheldon teaches: at least a portion of the second section (see annotated fig. below) disposed through a securing cap (see annotated fig. below) affixed to a second end of the sleeve (see annotated fig. below, where securing cap has threads and is threaded to a second end of the sleeve) opposite from the first end.

    PNG
    media_image2.png
    687
    695
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the sleeve and a portion of the second section (#20 of Simpson et al.) of Simpson et al. so that at least a portion of the second section is disposed through a securing cap affixed to a second end of the sleeve opposite from the first end as taught by Sheldon in order to further protect the inside cavity in the sleeve from having any dust or materials that may hinder the release mechanism ineffective and enable control on the extension of the pin, whereas unscrewing the cap a small amount may extend the pin outwardly for further and easier reach. 

Regarding claim 33, the modified device of Simpson et al. substantially discloses claim 31, the modified device of Simpson et al. further discloses: wherein the spline shaft has between 2 and 36 splines (see fig. 2 of Simpson et al., where there are 6 splines #31).

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 4,645,368) in view of Lin (US 8,408,161).
Regarding claim 6, Simpson et al. substantially discloses the device of claim 4, except Simpson et al. fails to directly disclose: wherein the spline shaft is an 8 splined shaft.
In the same field of endeavor, namely tool devices, Lin teaches: wherein the spline shaft is an 8 splined shaft (#641 has 8 splines that correspond to handle socket with 8 grooves #24 for the splines shown in fig. 3 and 4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft (#12 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the spline shaft is an 8 splined shaft as taught by Lin in order to further increase the security of the shaft in the handle in the case one spline deteriorates over time and to give the axle more surface to transfer the load from the torque when the handle is rotated.

Regarding claim 22, Simpson et al. substantially discloses the device of claim 20, except Simpson et al. fails to directly disclose: wherein the spline shaft is an 8 splined shaft.
In the same field of endeavor, namely tool devices, Lin teaches: wherein the spline shaft is an 8 splined shaft (#641 has 8 splines that correspond to handle socket with 8 grooves #24 for the splines shown in fig. 3 and 4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft (#12 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the spline shaft is an 8 splined shaft as taught by Lin in order to further increase the security of the shaft in the handle in the case one spline deteriorates over time and to give the axle more surface to transfer the load from the torque when the handle is rotated.

Claim 9, 16, 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 4,645,368) in view of Odom (US 5,816,633).
Regarding claim 9, Simpson et al. substantially discloses the device of claim 1, except Simpson et al. fails to directly disclose: wherein the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
In the same field of endeavor, namely tool devices, Odom teaches: wherein the work head is selected from the group consisting of a shovel (see fig. 3a, where #35 is a shovel), a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft head (#11 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick as taught by Odom in order to enable different work heads with shafts to be attached to the handle locker and increase range of use of the device.

Regarding claim 16 and 23, Simpson et al. substantially discloses the device of claim 14, except Simpson et al. fails to directly disclose: wherein the work head receiver is attached to a straight handle as may be appropriate for a digging hand tool; and wherein the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
In the same field of endeavor, namely tool devices, Odom teaches: wherein the work head receiver is attached to a straight handle (#1 and #5 are a straight handle; see fig. 3a) as may be appropriate for a digging hand tool (see fig. 3a, where handle is used with a shovel, which a is a hand digging tool); and wherein the work head is selected from the group consisting of a shovel (see fig. 3a, where #35 is a shovel), a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft head (#11 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the work head receiver is attached to a straight handle as may be appropriate for a digging hand tool; and the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick as taught by Odom in order to enable different work heads with shafts to be attached to the handle locker and increase range of use of the device.

Regarding claim 34, Simpson et al. substantially discloses the device of claim 30, except Simpson et al. fails to directly disclose: wherein the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
In the same field of endeavor, namely tool devices, Odom teaches: wherein the work head is selected from the group consisting of a shovel (see fig. 3a, where #35 is a shovel), a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft head (#11 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the work head is selected from the group consisting of a shovel, a spade, a hoe, a rake, a pitch fork, a digging spike, a threaded attacher, a sledge hammer, an axe, a pick as taught by Odom in order to enable different work heads with shafts to be attached to the handle locker and increase range of use of the device.


Claim 10-11, 13, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 4,645,368) in view of Boies (US 8,297,670).
Regarding claim 10 and 13, Simpson et al. substantially discloses the device of claim 1, except Simpson et al. fails to directly disclose: wherein the socket and the shaft are made from metal; and wherein an assembled hand tool provided by a work head shaft engaged in the socket of the handle is impact resistant.
In the same field of endeavor, namely tool devices, Boies teaches: wherein the socket and the shaft are made from metal (#10 handle and #16 shaft is made of steel mentioned in Column 1, lines 56-58 and Column 2, lines 7-9); and wherein an assembled hand tool (#16) provided by a work head shaft (#16) engaged in the socket of the handle is impact resistant (Column 2, lines 7-9).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft (#12 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the socket and the shaft are made from metal; and wherein an assembled hand tool provided by a work head shaft engaged in the socket of the handle is impact resistant as taught by Boies in order to allow the shaft and the handle socket to resist heavy usage by an operator and not easily be damaged or broken due to a brittle or weak material, resulting in increasing costs to the operator.

Regarding claim 11, Simpson et al. substantially discloses the device of claim 10, except Simpson et al. fails to directly disclose: wherein the socket and the shaft are made from tungsten steel.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the material of the socket (#13 of Simpson et al.) and shaft (#12 of Simpson et al.) be tungsten steel for the purpose of greatly increasing the strength and durability of work heads ,such as the shovel on the modified device of Simpson et al., utilized in the device while reducing costs due to not necessitating a change of work heads so frequently due to dullness, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding claim 24 and 25, Simpson et al. substantially discloses the device of claim 14, except Simpson et al. fails to directly disclose: wherein the socket and the shaft are made from metal; and wherein an assembled hand tool provided by a work head shaft engaged in the socket of the handle is impact resistant.
In the same field of endeavor, namely tool devices, Boies teaches: wherein the socket and the shaft are made from metal (#10 handle and #16 shaft is made of steel mentioned in Column 1, lines 56-58 and Column 2, lines 7-9); and wherein an assembled hand tool (#16) provided by a work head shaft (#16) engaged in the socket of the handle is impact resistant (Column 2, lines 7-9).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft (#12 of Simpson et al.) and handle socket (#15 of Simpson et al.) of Simpson et al. so that the socket and the shaft are made from metal; and wherein an assembled hand tool provided by a work head shaft engaged in the socket of the handle is impact resistant as taught by Boies in order to allow the shaft and the handle socket to resist heavy usage by an operator and not easily be damaged or broken due to a brittle or weak material, resulting in increasing costs to the operator.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. R.O. Hammond (US 1,155,233) teaches a quick release mechanism similar to the quick release system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722